1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     YIORKIS PINEDA-LAURENCIO,                       Case No. 3:18-cv-00592-LRH-WGC
6           Petitioner,
                                                      ORDER GRANTING MOTION TO SEAL
7            v.                                       (ECF NO. 19)
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
13   by Yiorkis Pineda-Laurencio, a Nevada prisoner.
14          Pineda-Laurencio, represented by appointed counsel, filed an amended habeas
15   petition on February 4, 2020 (ECF No. 18). On that date, Pineda-Laurencio also filed a
16   motion for leave of court to file certain exhibits under seal (ECF No. 19). In that motion,
17   Pineda-Laurencio requests leave of court to file under seal copies of materials related to
18   his physical and mental health (Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10), and a
19   presentence investigation report (Exhibit 11) (ECF Nos. 20, 21, 22 and 23). There is a
20   strong presumption in favor of public access to judicial filings and documents. See
21   Nixon v. Warner Communication, Inc., 435 U.S. 589, 597 (1978); see also Kamakana v.
22   City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). However, a federal
23   court has inherent power over its own records and files, and access may be denied
24   where the court determines that the documents may be used for “improper purposes.”
25   Nixon, 435 U.S. at 598; Kamakana, 447 F.3d at 1179. Under Nevada law, a
26   presentence investigation report is confidential, and is not to be made part of a public
27   record. See NRS 176.156(5). And, the other documents Pineda-Laurencio seeks to file
28   under seal contain information regarding his physical health, mental health, and other
                                                  1
1    private matters. In light of the state law, and in light of Pineda-Laurencio’s concerns

2    regarding his privacy, the Court finds that there is good cause for these exhibits to be

3    filed under seal. The motion for leave to file exhibits under seal will be granted.

4           IT IS THEREFORE ORDERED that petitioner’s Motion to Seal (ECF No. 19) is

5    GRANTED. As the subject documents (Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11) have

6    already been filed under seal (ECF Nos. 20, 21, 22 and 23), no further action is

7    necessary in this regard.

8

9           DATED this 27th day of February, 2020.
10

11
                                                       LARRY R. HICKS
12                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
